Directors' Compensation Plan
 
1.   Eligibility  All Non-Employee Directors of the Company on January 1 of any
calendar year commencing on or after January 1, 2002 shall be entitled to
receive compensation under the Directors' Compensation Plan (the "Plan") as
compensation for their service on the Board and attendance at meetings of the
Board and Committees of the Board during the preceding calendar year.
 
2.   Shares Subject to the Plan.  There shall be reserved 1,000,000 shares of
the Company's Common Stock (the "Plan Shares") for issuance to the Company's
Directors under the Plan.
 
3.   Sole Form of Compensation.  No Director shall receive any compensation for
his or her service on the Board or on any Board Committee other than that which
may be granted hereunder; provided, that nothing herein shall be deemed to
negate, invalidate, or supersede any separate written agreement between the
Company and any individual Director.
 
4.   Administration of the Plan.  The Plan shall be administered by the
Compensation Committee.  The recommendations of the Compensation Committee as to
the Non-Employee Directors' compensation for their service on the Board shall be
submitted to the entire Board of Directors, solely for the Board's review and
approval of the issuance of Plan Shares as recommended by the Compensation
Committee.
 
5.   Certain Defined Terms.  As used in this Plan, the following terms shall
have the meanings given to them below.
 
(a)  "Average Fair Market Value" will mean the average of the daily Fair Market
Values of the Company's stock over the relevant calendar year;
 
(b)  "Book Value" will mean the year-end book value of the Company's Common
Stock, as set forth in the Company's audited financial statements for the
relevant year;
 
(c)   "Fair Market Value" will be determined in accordance with Section 7,
below.
 
(d)   "Meeting Value" will mean the aggregate amount determined by multiplying
(i) the number of Board and Committee Meetings attended by each Director during
any given calendar year by (ii) the compensation due for each such
Meeting.  Subject, from time to time, to such adjustments as the Compensation
Committee, in its sole discretion deems appropriate, for purposes of calculating
the Meeting Value, attendance at a Board Meeting shall be valued at
approximately $3,000 per Board Meeting and attendance at a Committee Meeting
shall be valued at approximately $1,000 per meeting.
 
 
1

--------------------------------------------------------------------------------

 
 
(e)  "Non-Employee Directors" means those members of the Company's Board of
Directors who do not otherwise receive compensation from the Company.
 
6.   Compensation Under the Plan.
 
(a)  Compensation Calculation.
 
(i)        The Directors will receive only shares of Company stock as
compensation for attending Board and Committee Meetings; and
 
(ii)       Each Director will receive a number of shares of Common Stock for
each year which is equal to the quotient of (A) that Director's Meeting Value,
divided by (B) the higher of the Book Value of the Company's Common Stock for
that year or the Average Fair Market Value of such stock over the course of that
year; and
 
(iii)      Notwithstanding clause (ii) of this Section 6(a), in no instance may
the price per share of Common Stock, as calculated in accordance with clause
(ii) hereof, be lower than the Fair Market Value on the date of the grant of
such shares.
 
7.   Fair Market Value. The fair market value of the Company's Common Stock for
purposes of this Plan shall be determined as follows:
 
(a)  If the Common Stock is then traded on any nationally recognized or major
regional stock exchange, then on the basis of the closing sale price for the
Common Stock on the most senior exchange on which it is then traded; provided,
that if on any given day there is no recorded sale, then the applicable value
shall be such price on the last previous trading day;
 
(b)  If the Common Stock is not traded on any nationally recognized or major
regional stock exchange, but is quoted on a commonly available stock quotation
system, then on the average of the bid and asked prices so quoted at the close
of the trading day; and
 
(c)  If the Common Stock is neither traded on a nationally recognized or major
regional stock exchange nor quoted on an commonly available stock quotation
system, then on the basis of any reasonable valuation analysis that may be
selected in good faith by the Compensation Committee.
 
8.   Restrictions on Disposition of Plan Shares.
 
(a)  The Plan Shares have not been registered under the Securities Act of 1933,
as amended (the "Act").  The Plan Shares may not be offered, sold, otherwise
transferred, assigned, pledged, hypothecated or otherwise disposed of unless and
until a registration statement under the Act is in effect as to such transfer
or, in the opinion of counsel for the Company, registration under the Act is
unnecessary in order for such transfer to comply with the Act or unless sold
pursuant to Rule 144 of the Act.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)  For so long as the Company remains subject to the reporting requirements of
the Securities Exchange Act of 1934, as amended, and the regulations of the
Securities and Exchange Commission thereunder, no Plan Shares may be sold or
otherwise disposed of by the recipient Director:
 
(i)        During any period commencing ten (10) days prior to the filing of any
regular Annual Report or Quarterly Report with the SEC and ending on the date
which is three (3) Business Days after any such report has been filed; or
 
(ii)       During the period commencing with the filing of any Current Report
with the SEC and ending on the date which is three (3) Business Days after any
such Report has been filed; and
 
(c)  The Plan Shares may never be sold (other than to the Company) at a time
when the seller is in possession of any material information about the Company
or its business or financial affairs or prospects which has not been publicly
disclosed or generally available to the public for at least three (3) Business
Days.
 
 
3

--------------------------------------------------------------------------------

 